t c memo united_states tax_court domingo perez petitioner v commissioner of internal revenue respondent docket no filed date domingo perez pro_se anthony ammirato for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure the issues for decision are whether petitioner is entitled to dependency_exemptions for tirone heredia and leslie ortiz whether petitioner qualifies for head-of-household filing_status whether petitioner is entitled to an earned_income_tax_credit findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided at paterson new jersey during part of petitioner was employed as a restaurant worker and received wages in the amount of dollar_figure petitioner was also unemployed during part of and received unemployment benefits totaling dollar_figure petitioner was not married in in petitioner married brunilda valerio during the year in issue petitioner resided at an apartment pincite beech street paterson new jersey the primary tenant of the apartment was romula cuevas brunilda valerio's sister the lease required ms cuevas to pay rent for the apartment in the amount of dollar_figure per month ms cuevas paid the monthly rent and petitioner paid ms cuevas between dollar_figure and dollar_figure each week to cover a portion of the rent and other expenses also living in the household were tirone oscar heredia tirone and leslie ortiz tirone was born in and was years old in tirone is the son of ms cuevas and the nephew of brunilda valerio leslie ortiz is petitioner's step- father on his federal_income_tax return petitioner claimed dependency_exemptions for tirone and leslie ortiz petitioner also claimed head-of-household filing_status and an earned_income_credit the schedule eic listed tirone as petitioner's son the notice_of_deficiency disallowed the claimed dependency_exemption deductions the head-of-household filing_status and the claimed earned_income_credit opinion sec_151 allows taxpayers to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain individuals over half of whose support was received from the taxpayer during the taxable_year in which such individuals are claimed as dependents eligible individuals who may be claimed as dependents include among others a son or daughter of the taxpayer or a descendant of either sec_152 the term dependent also means a stepfather or stepmother of the taxpayer sec_152 to meet the support_test under sec_152 a taxpayer must show-- the total_amounts received by the dependent from all sources the amounts actually applied for the support of the dependent the sources which contributed to the total support costs expended on behalf of the dependent and that the taxpayer provided over half of the total expenditures_for the dependent's support barnes v commissioner tcmemo_1986_585 fn refs omitted see also 73_tc_963 sec_1_152-1 income_tax regs if the total amount of support is not shown and cannot be reasonably inferred from the competent evidence available it is impossible to conclude that petitioner furnished more than one-half 56_tc_512 we do not have sufficient information in this case as to the total amount of support provided to tirone and leslie ortiz from all sources thus we are uncertain as to whether petitioner provided more than one-half the total support for either of the claimed dependents respondent is sustained on this issue in order to qualify for head-of-household filing_status petitioner must satisfy the requirements of sec_2 pursuant to that section and as relevant herein an individual qualifies as a head_of_household if the individual is not married at the close of the taxable_year and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of certain qualified individuals sec_2 we have previously held that petitioner is not entitled to the claimed dependency deductions there were no other qualifying individuals such as an unmarried son or daughter within the household and accordingly petitioner is not entitled to head-of-household filing_status sec_2 thus petitioner has not established that he maintained a household for a qualified_individual respondent is sustained on this issue the final issue in this case is whether petitioner is entitled to the earned_income_credit as provided under sec_32 sec_32 permits an eligible_individual to claim an earned_income_credit against the individual's income_tax_liability an eligible_individual is defined in sec_32 as either an individual who has a qualifying_child for the taxable_year or an individual who does not have a qualifying_child for the taxable_year if the individual's principal_place_of_abode is in the united_states for more than one-half of the taxable_year the individual is at least years of age but has not reached the age of years before the close of the taxable_year and the individual is not a dependent for whom a deduction is allowable under sec_151 to another taxpayer petitioner claimed an earned_income_credit in the amount of dollar_figure petitioner listed tirone as his son for purposes of the qualifying_child requirement of sec_32 a qualifying_child is an individual who satisfies a relationship_test a residency test and an age_test and for whom the taxpayer satisfies an identification requirement sec_32 tirone satisfies all of the tests for the qualifying_child requirement with the exception of the relationship_test in order to satisfy the relationship_test tirone must be a child or stepchild of petitioner or an eligible_foster_child sec_32 for the taxable_year in issue tirone was not related to petitioner tirone would need to be an eligible_foster_child to be petitioner's qualifying_child the term eligible_foster_child means an individual who the taxpayer cares for as his own child and who has the same principal_place_of_abode as the taxpayer for the taxpayer's entire taxable_year sec_32 although tirone had the same principal_place_of_abode as petitioner for petitioner's entire taxable_year there is not sufficient evidence in this record indicating that petitioner cared for tirone as his own child there were other members of petitioner's household including tirone's mother who were available to care for the child since we hold petitioner had no qualifying_child during his entitlement to the earned_income_credit would be based upon sec_32 although petitioner satisfies the conditions of sec_32 sec_32 provides for a phaseout of the earned_income_credit under a formula set out in the statute petitioner's adjusted_gross_income for dollar_figure exceeded the maximum amount under which he would have been eligible to claim the earned_income_credit without a qualifying_child respondent is therefore sustained on this issue to reflect the foregoing decision will be entered for respondent with regard to the phaseout of the earned_income_credit sec_32 provides limitation --the amount of the credit allowable to a taxpayer under paragraph for any taxable_year shall not exceed the excess if any of-- a the credit percentage of the earned_income amount over b the phaseout percentage of so much of the adjusted_gross_income or if greater the earned_income of the taxpayer for the taxable_year as exceeds the phaseout amount in the case of an eligible_individual with no qualifying_child the applicable credit percentage and the phaseout percentage are the earned_income amount is dollar_figure and the phaseout amount is dollar_figure sec_32 therefore the credit is not available for taxpayers with no qualifying_child and an adjusted_gross_income in excess of dollar_figure
